McCLELLAN, J.
Tliis cause was tried by the city court without jury. The present appeal is intended to presont for review the conclusion and finding of the judge of the city court on the evidence. The rocord before us contains the pleadings and judgment, and a statement of the evidence, which statement is called a bill of exceptions. But this so-called bill of exceptions does not show what the conclusion and finding of the court was, and in it, nor in the judgment nor elsewhere in the transcript, there is no reservation of any exception whatever to the conclusion or judgment of the court. On this state of the record we are without authority to revise said conclusion and judgment.— Williams v. Woodward Iron. Co., 17 So. Rep. 517.
If this were otherwise, wo are not prepared to say the trial court erred in the judgment rendered. The testimony was taken orally before the judge. It is directly conflicting, and as presented here is pretty evenly bal'aneod. If it were conceded that on the evidence as *246written down in this transcript, the court should have found for the defendant as upon a preponderance of testimony, we cannot know but that the other evidence in the case, the appearance and manner of the witnesses upon the stand, which has not been and cannot be brought before us, was of a character to create a satisfying preponderance in favor of the plaintiff. — John Woodrow v. Robert Hawving, 16 So. Rep. 720.
Affirmed.
Brickell, C. J., not sitting.